 

Exhibit 10.34

 

EXECUTION COPY

 

 

 

 

 

 

STOCK PURCHASE, CONTRIBUTION, AND EXCHANGE AGREEMENT

 

By and Among

ATS ACQUISITION HOLDING CO.

 

The Management Stockholders

as defined herein

 

and

 

The Investor

as defined herein

 

Dated as of October 21, 2004

 

 


--------------------------------------------------------------------------------



Exhibit 10.34

 

 

TABLE OF CONTENTS

 

Page

ARTICLE I

CLOSING OF TRANSACTIONS

1

SECTION 1.1.

CLOSING GENERALLY.

1

SECTION 1.2.

CONDITIONS PRECEDENT.

2

ARTICLE II

SALE AND ISSUANCE OF COMMON STOCK

2

SECTION 2.1.

TERMS OF SALE AND ISSUANCE.

2

SECTION 2.2.

STOCK CERTIFICATES; DELIVERY OF INVESTOR PURCHASE PRICE.

2

 

ARTICLE III CONTRIBUTION AND EXCHANGE OF ARNOLD MEMBERSHIP INTERESTS 3

SECTION 3.1.

TERMS OF CONTRIBUTION AND EXCHANGE.

3

SECTION 3.2.

STOCK CERTIFICATES; DELIVERY OF MEMBERSHIP INTEREST CERTIFICATES.

3

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

3

SECTION 4.1.

ORGANIZATION, GOOD STANDING AND QUALIFICATION.

3

SECTION 4.2.

AUTHORIZATION.

3

SECTION 4.3.

VALID ISSUANCE OF COMMON STOCK.

4

SECTION 4.4.

GOVERNMENTAL CONSENTS.

4

SECTION 4.5.

OFFERING.

4

SECTION 4.6.

CAPITALIZATION.

4

SECTION 4.7.

LIABILITIES.

4

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

4

SECTION 5.1.

AUTHORIZATION.

4

SECTION 5.2.

PURCHASE ENTIRELY FOR OWN ACCOUNT.

5

SECTION 5.3.

DISCLOSURE OF INFORMATION.

5

SECTION 5.4.

INVESTMENT EXPERIENCE.

5

SECTION 5.5.

ACCREDITED INVESTOR.

5

SECTION 5.6.

RESTRICTED SECURITIES.

5

SECTION 5.7.

FURTHER LIMITATIONS ON DISPOSITION.

5

 

ARTICLE VI  REPRESENTATIONS AND WARRANTIES OF THE MANAGEMENT STOCKHOLDERS 6

Section 6.1.

Authorization.

6

Section 6.2.

Purchase Entirely for Own Account.

6

Section 6.3.

Disclosure of Information.

6

Section 6.4.

Investment Experience.

7

Section 6.5.

Restricted Securities.

7

Section 6.6.

Further Limitations on Disposition.

7

Section 6.7.

Title; No Liens.

7

    





ARTICLE VII LEGEND 8

 

 

i

 

--------------------------------------------------------------------------------



 

ARTICLE VIII MISCELLANEOUS 8

Section 8.1.

Survival of Warranties.

8

Section 8.2.

Successors and Assigns.

8

Section 8.3.

Governing Law.

8

Section 8.4.

Counterparts.

8

Section 8.5.

Headings; Interpretation.

9

Section 8.6.

Notices.

9

Section 8.7.

Finder’s Fee.

10

Section 8.8.

Amendments and Waivers.

10

Section 8.9.

Severability.

10

Section 8.10.

Entire Agreement.

10

Section 8.11.

Expenses.

10

 

 

 

SCHEDULES

Schedule A

-

Management Stockholders

 

 

ii

 

 


--------------------------------------------------------------------------------



Exhibit 10.34

 

 

 

STOCK PURCHASE, CONTRIBUTION, AND EXCHANGE AGREEMENT

THIS STOCK PURCHASE, CONTRIBUTION, AND EXCHANGE AGREEMENT (the “Agreement”) is
made as of October 21, 2004, by and among ATS Acquisition Holding Co., a
Delaware corporation (the “Company”), Xpress Holdings, Inc., a Nevada
corporation (“Investor”), and the individuals identified on Schedule A hereto as
the Management Stockholders (the “Management Stockholders”). The Company, the
Investor, and the Management Stockholders are individually each referred to
herein as a “Party” and are collectively referred to herein as the “Parties.”

WHEREAS, the Company was duly incorporated in the State of Delaware on October
7, 2004, for the purpose of owning all of the capital stock of ATS Merger Co., a
Delaware limited liability company (the “Merger Sub”), and consummating the
transactions contemplated by that certain Stock Purchase and Merger Agreement,
dated October 21, 2004 (the “Arnold Purchase Agreement”), by and among the
Company, Merger Sub, Arnold Holdings, LLC, a Delaware limited liability company
(“Arnold Holdings”), Arnold Transportation Holdings, Inc., Arnold Transportation
Services, Inc., and certain of the members of Arnold Holdings;

WHEREAS, in connection therewith, the Investor desires to purchase from the
Company, and the Company desires to issue to the Investor, shares of the
Company’s Common Stock, par value $0.001 per share (the “Common Stock”), on the
terms and conditions set forth in this Agreement;

WHEREAS, in connection therewith, the Management Stockholders together desire to
exchange certain of their membership interests in Arnold Holdings (the “Arnold
Membership Interests”) for shares of Company’s Common Stock, and the Company
desires to issue to the Management Stockholders shares of its Common Stock, on
the terms and conditions set forth in this Agreement; and

WHEREAS, the Parties hereto intend for the transactions contemplated hereby to
constitute a tax-free transfer under Section 351 of the Internal Revenue Code of
1986, as amended.

NOW, THEREFORE, in consideration of the premises hereof and the covenants and
agreements set forth herein, and for other consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:

ARTICLE I

CLOSING OF TRANSACTIONS

Section 1.1.          Closing Generally. Subject to and in accordance with the
provisions of this Agreement, the consummation of the transactions contemplated
by this Agreement (the “Closing”) shall be deemed to occur at 11:59:59 p.m.
Eastern Time, at the offices of Scudder Law Firm, P.C., L.L.O., 411 S. 13th
Street, Suite 200, Lincoln, NE 68508, on the first business

 

1

 

 


--------------------------------------------------------------------------------



 

day following the satisfaction or waiver of all conditions to the obligations of
the Parties hereto and to the Arnold Purchase Agreement (other than those
conditions which by their terms can only be satisfied at the Closing), or at
such other time, date, and place as such Parties shall mutually agree, it being
understood that the Closing under this Agreement is intended to and shall occur
as of the end of the day before the closing date under the Arnold Purchase
Agreement.

Section 1.2.          Conditions Precedent. The obligations of the Investor and
each of the Management Stockholders to consummate the transactions contemplated
by this Agreement shall be subject to the following conditions precedent:

(a)               All conditions to the closing of the transactions contemplated
by the Arnold Purchase Agreement shall have occurred or been waived pursuant to
the terms of the Arnold Purchase Agreement, and such closing shall be scheduled
to occur immediately following the transactions contemplated by this Agreement;

 

(b)               The Company, the Investor, and each Management Stockholder
shall have executed, on the date hereof, the Stockholders’ Agreement attached
hereto as Exhibit A (the “Stockholders’ Agreement”); and

 

(c)               The representations and warranties made by the Company and
each Management Stockholder (in the case of the Investor’s condition precedent)
and of the Company and the Investor (in the case of each Management
Stockholder’s condition precedent) shall remain true and correct in all material
respects as of Closing, and the covenants to be performed by such Parties shall
have been performed in all material respects prior to Closing.

In the event that the foregoing conditions precedent have not been satisfied by
November 30, 2004, or if the Arnold Purchase Agreement is terminated before the
closing thereof pursuant to its terms, this Agreement shall be terminated and of
no further force or effect.

ARTICLE II

SALE AND ISSUANCE OF COMMON STOCK

Section 2.1.          Terms of Sale and Issuance. Subject to the terms and
conditions of this Agreement (including, but not limited to, the provisions of
Section 1.2 hereof), the Investor agrees to purchase at the Closing, and the
Company agrees to sell and issue to the Investor at the Closing, a total of
sixty-three thousand three hundred ten (63,310) shares of Common Stock for the
aggregate purchase price of Six Million Two Hundred Fifteen Thousand Seven
Hundred Seventy-Five and 80/100 ($6,215,775.80) (the “Investor Purchase Price”).

Section 2.2.          Stock Certificates; Delivery of Investor Purchase Price.
Following the Closing, the Company shall deliver to the Investor a certificate
representing the shares of Common Stock that the Investor is purchasing against
payment of the Investor Purchase Price by wire transfer of immediately available
funds.

 

2

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE III

CONTRIBUTION AND EXCHANGE OF ARNOLD MEMBERSHIP INTERESTS

 

Section 3.1.          Terms of Contribution and Exchange. Subject to the terms
and conditions of this Agreement (including, but not limited to, the provisions
of Section 1.2 hereof), at the Closing, the Management Stockholders shall
contribute to the Company the Arnold Membership Interests specified on Schedule
A hereto in exchange for an aggregate of sixty-five thousand eight hundred
ninety-four (65,894) shares of the Company’s Common Stock. Each Arnold
Membership Interest contributed to the Company shall entitle the contributing
Management Stockholder to receive one half (1/2) of a share of the Company’s
Common Stock.

 

Section 3.2.          Stock Certificates; Delivery of Membership Interest
Certificates. At the Closing, the Management Stockholders shall deliver to the
Company all certificates representing the Arnold Membership Interests to be
exchanged hereunder, endorsed by such Management Stockholder in blank (or with
membership interest transfer powers executed by such Member in blank attached).
Following the Closing, the Company shall deliver to each of the Management
Stockholders a certificate representing the shares of Common Stock that such
Management Stockholder is entitled to receive under this Section 3.2.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to the Investor and to each
Management Stockholder as of the date hereof:

Section 4.1.          Organization, Good Standing and Qualification. The Company
is a corporation duly organized, validly existing, and in good standing under
the laws of the State of Delaware and has all requisite corporate power and
authority to carry on its business as now conducted and as presently proposed to
be conducted. The Company is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
materially adverse effect on its business or properties.

Section 4.2.          Authorization. The Company has all requisite corporate
power and authority to execute and deliver this Agreement and all related
agreements and to carry out and perform its obligations under the terms hereof
and thereof. All corporate action on the part of the Company, its officers,
directors, and stockholders necessary for the authorization, execution, and
delivery of this Agreement and all related agreements, the performance of all
obligations of the Company hereunder and thereunder, and the authorization,
issuance, sale, exchange, and delivery of the shares being issued and delivered
hereunder has been taken. This Agreement, the Stockholders’ Agreement and all
related agreements constitute valid and legally binding obligations of the
Company, enforceable in accordance with their respective terms, except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

 

3

 

 


--------------------------------------------------------------------------------



 

 

Section 4.3.          Valid Issuance of Common Stock. The shares of Common Stock
being acquired by the Investor and the Management Stockholders hereunder, when
issued, sold, exchanged, and delivered in accordance with the terms of this
Agreement for the consideration expressed herein, will be duly and validly
issued, fully paid, and nonassessable, and will be free and clear of all liens,
claims, encumbrances and restrictions on transfer other than restrictions on
transfer under this Agreement and the Stockholders’ Agreement, and under
applicable state and federal securities laws.

Section 4.4.          Governmental Consents. No consent, approval, order, or
authorization of, or registration, qualification, designation, declaration, or
filing with, any federal, state or local governmental authority on the part of
the Company is required in connection with the consummation of the transactions
contemplated by this Agreement, except (i) any necessary filings pursuant to
Regulation D, promulgated by the Securities and Exchange Commission (the “SEC”)
under the Securities Act of 1933, as amended (together with the rules and
regulations promulgated thereunder, the “Act”), (ii) any filings required by
applicable state “blue sky” securities laws, rules and regulations, or (iii)
such other post-closing filings as may be required.

Section 4.5.          Offering. Subject in part to the truth and accuracy of the
Investor’s representations set forth in Articles V and VI of this Agreement, the
offer, sale, and issuance of the shares of Common Stock as contemplated by this
Agreement are exempt from the registration requirements of any applicable state
and federal securities laws, and neither the Company nor any authorized agent
acting on its behalf will take any action hereafter that would cause the loss of
such exemption.

Section 4.6.          Capitalization. The authorized capital stock of the
Company, immediately prior to the Closing, consists of one hundred fifty
thousand (150,000) shares of Common Stock, none of which are issued and
outstanding. Immediately subsequent to the Closing, one hundred twenty-nine
thousand two hundred four (129,204) shares of Common Stock will be issued and
outstanding. Other then the Stockholders’ Agreement, there are no outstanding
options, warrants, rights (including conversion or preemptive rights and rights
of first refusal), proxy or shareholder agreements, or agreements of any kind
for the purchase or acquisition from the Company of any of its securities. The
rights, preferences, privileges and restrictions of the Common Stock are as
stated in the Certificate of Incorporation of the Company filed with the
Delaware Secretary of State on October 7, 2004, as amended.

Section 4.7.          Liabilities. As of the date of this Agreement, the Company
has no liabilities except under this Agreement.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

The Investor hereby represents and warrants to the Company and each Management
Stockholder as of the date hereof:

Section 5.1.          Authorization. The Investor has all requisite corporate
power and authority to execute and deliver this Agreement and all related
agreements and to carry out and perform its obligations under the terms hereof
and thereof. All corporate action on the part of the 

 

4

 

 


--------------------------------------------------------------------------------



 

Investor, its officers, directors, and stockholders necessary for the
authorization, execution, and delivery of this Agreement and all related
agreements and the performance of all obligations of the Investor hereunder and
thereunder has been taken. This Agreement, the Stockholders’ Agreement and all
related agreements constitute valid and legally binding obligations of the
Investor, enforceable in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally, and
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.

Section 5.2.          Purchase Entirely for Own Account. This Agreement is made
with the Investor in reliance in part upon the Investor’s representation to the
Company, which by the Investor’s execution of this Agreement the Investor hereby
confirms, that the shares of Common Stock to be received by the Investor will be
acquired for investment for the Investor’s own account, not as a nominee or
agent, and not with a view to the distribution of any part thereof, and that the
Investor has no present intention of selling, granting any participation in, or
otherwise distributing the same. By executing this Agreement, the Investor
further represents that the Investor does not have any contract, undertaking,
agreement, or arrangement with any person to sell, transfer, or grant
participations to any non-affiliated third person, with respect to any of the
shares of Common Stock.

Section 5.3.          Disclosure of Information. The Investor believes it has
received all the information it considers necessary or appropriate for deciding
whether to purchase the shares of Common Stock. The Investor further represents
that it has had an opportunity to ask questions and receive answers from the
Company regarding the terms and conditions of the offering of the shares of
Common Stock and the business, properties, prospects, and financial condition of
the Company. The foregoing, however, does not limit or modify the
representations and warranties of the Company in Article IV of this Agreement or
the right of the Investor to rely thereon.

Section 5.4.          Investment Experience. The Investor acknowledges that it
is able to fend for itself, can bear the economic risk of its investment, and
has such knowledge and experience in financial or business matters that it is
capable of evaluating the merits and risks of the investment in the shares of
Common Stock.

Section 5.5.          Accredited Investor. The Investor is an “accredited
investor” within the meaning of Rule 501 of Regulation D, as promulgated by the
SEC and presently in effect.

Section 5.6.          Restricted Securities. The Investor understands that the
shares of Common Stock will be characterized as “restricted securities” under
the federal securities laws inasmuch as they are being acquired from the Company
in a transaction not involving a public offering and that under such laws and
applicable regulations such securities may be resold without registration under
the Act, only in certain limited circumstances. The Investor represents that it
is familiar with Rule 144, as promulgated by the SEC under the Act and presently
in effect, and understands the resale limitations imposed thereby and by the
Act.

Section 5.7.          Further Limitations on Disposition. Without in any way
limiting the representations set forth above, and in addition to the
restrictions on transfer contained in the 

 

5

 

 


--------------------------------------------------------------------------------



 

Stockholders’ Agreement, the Investor further agrees not to make any disposition
of all or any portion of the shares of Common Stock purchased by it unless and
until:

 

(a)               There is then in effect a Registration Statement under the Act
covering such proposed disposition and such disposition is made in accordance
with such Registration Statement; or

(b)               (i) The Investor shall have notified the Company of the
proposed disposition and shall have furnished the Company with a statement of
the circumstances surrounding the proposed disposition, and (ii) if reasonably
requested by the Company, the Investor shall have furnished the Company with an
opinion of counsel, reasonably satisfactory to the Company, that such
disposition will not require registration of such shares under the Act.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE MANAGEMENT STOCKHOLDERS

Each Management Stockholder, severally but not jointly, hereby represents and
warrants to the Company and the Investor as of the date hereof:

Section 6.1.          Authorization. The Management Stockholder has the legal
capacity to enter into this Agreement, the Stockholders’ Agreement and all
related agreements, and each such agreement constitutes his valid and legally
binding obligation, enforceable in accordance with its terms except (i) as
limited by applicable bankruptcy, insolvency, reorganization, moratorium, and
other laws of general application affecting enforcement of creditors’ rights
generally, and (ii) as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies.

Section 6.2.          Purchase Entirely for Own Account. This Agreement is made
with the Management Stockholder in reliance in part upon the Management
Stockholder’s representation to the Company, which by the Management
Stockholder’s execution of this Agreement the Management Stockholder hereby
confirms, that the shares of Common Stock to be received by the Management
Stockholder will be acquired for investment for the Management Stockholder’s own
account, not as a nominee or agent, and not with a view to the distribution of
any part thereof, and that the Management Stockholder has no present intention
of selling, granting any participation in, or otherwise distributing the same
except as set forth in the Stockholders’ Agreement. Except as set forth in the
Stockholders’ Agreement, by executing this Agreement, the Management Stockholder
further represents that the Management Stockholder does not have any contract,
undertaking, agreement, or arrangement with any person to sell, transfer, or
grant participations to any non-affiliated third person, with respect to any of
the shares of Common Stock.

Section 6.3.          Disclosure of Information. The Management Stockholder
believes he has received all the information he considers necessary or
appropriate for deciding whether to acquire the shares of Common Stock. The
Management Stockholder further represents that he has had an opportunity to ask
questions and receive answers from the Company regarding the 

 

6

 

 


--------------------------------------------------------------------------------



 

terms and conditions of the offering of the shares of Common Stock and the
business, properties, prospects, and financial condition of the Company. The
foregoing, however, does not limit or modify the representations and warranties
of the Company in Article IV of this Agreement or the right of the Management
Stockholder to rely thereon.

Section 6.4.          Investment Experience. The Management Stockholder
acknowledges that he is able to fend for himself, can bear the economic risk of
his investment, and has such knowledge and experience in financial or business
matters that he is capable of evaluating the merits and risks of the investment
in the shares of Common Stock.

Section 6.5.          Restricted Securities. The Management Stockholder
understands that the shares of Common Stock will be characterized as “restricted
securities” under the federal securities laws inasmuch as they are being
acquired from the Company in a transaction not involving a public offering and
that under such laws and applicable regulations such securities may be resold
without registration under the Act, only in certain limited circumstances. In
this connection, the Management Stockholder represents that it is familiar with
Rule 144, as promulgated by the SEC under the Act and presently in effect, and
understands the resale limitations imposed thereby and by the Act.

Section 6.6.          Further Limitations on Disposition. Without in any way
limiting the representations set forth above, and in addition to the
restrictions on transfer contained in the Stockholders’ Agreement, the
Management Stockholder further agrees not to make any disposition of all or any
portion of the shares of Common Stock purchased by it unless and until:

(a)               There is then in effect a Registration Statement under the Act
covering such proposed disposition and such disposition is made in accordance
with such Registration Statement; or

(b)               (i) The Management Stockholder shall have notified the Company
of the proposed disposition and shall have furnished the Company with a
statement of the circumstances surrounding the proposed disposition, and (ii) if
reasonably requested by the Company, the Management Stockholder shall have
furnished the Company with an opinion of counsel, reasonably satisfactory to the
Company, that such disposition will not require registration of such shares
under the Act.

Section 6.7.          Title; No Liens. The Management Stockholder is the
beneficial owner and owner of record of all Arnold Membership Interests
specified as owned by such Management Stockholder on Schedule A hereto. The
Management Stockholder has good and marketable title to such Arnold Membership
Interests, free and clear of any and all covenants, conditions, restrictions,
voting trust arrangements, liens, charges, encumbrances, options, and adverse
claims or rights whatsoever, other than those imposed by the Second Amended and
Restated Limited Liability Company Agreement of Arnold Holdings, LLC dated as of
January 23, 2003 (the “Operating Agreement”). Subject to the Operating
Agreement, the Management Stockholder has the full right, power, and authority
to transfer, convey, and assign to the Company the Arnold Membership Interests
to be exchanged hereunder, and upon consummation of the transactions
contemplated by this Agreement, the Company will acquire from the Management
Stockholder good and marketable title to such Arnold Membership Interests, free
and clear of any and all covenants, conditions, restrictions, voting trust
arrangements, liens, charges, encumbrances, options, and adverse claims or
rights whatsoever, other than those imposed by the Operating Agreement.

 

7

 

 


--------------------------------------------------------------------------------



 

 

ARTICLE VII

LEGEND

It is understood by the Parties hereto that, in addition to any legend required
by the Stockholders’ Agreement, the certificates evidencing the shares of Common
Stock issuable hereunder may bear the following legend:

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES
UNDER SUCH ACT OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF
SUCH ACT.

ARTICLE VIII

MISCELLANEOUS

Section 8.1.          Survival of Warranties. The warranties, representations,
and covenants of the Company, the Investor, and the Management Stockholders
contained in or made pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the Closing and shall in no way be affected by
any investigation of the subject matter thereof made by or on behalf of the
other Parties hereto.

Section 8.2.          Successors and Assigns. This Agreement may not be assigned
by any party hereto without the prior written consent of the Company, the
Investor, and a Majority Interest; provided, that the Investor may Transfer its
rights hereunder to any other entity in its consolidated group without the
consent of any other Party. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective permitted successors and assigns of the Parties (including
transferees of any shares of Common Stock). Nothing in this Agreement, express
or implied, is intended to confer upon any party other than the Parties hereto
or their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed in the Stockholders’ Agreement

Section 8.3.          Governing Law. This Agreement shall be construed and
enforced in accordance with and governed by the laws of the State of Delaware
(without giving effect to principles of conflicts of law).

Section 8.4.          Counterparts. This Agreement may be executed in one or
more counterparts and by the Parties hereto in separate counterparts, via
facsimile or otherwise, each of which when so executed shall be deemed to be an
original and all of which together shall be deemed to constitute one and the
same agreement.

 

8

 

 


--------------------------------------------------------------------------------



 

 

Section 8.5.          Headings; Interpretation. The Article and Section headings
used or contained in this Agreement are for convenience of reference only and
shall not affect the construction of this Agreement. The Parties have
participated jointly in the negotiation and drafting of this Agreement and the
other agreements, documents, and instruments executed and delivered in
connection herewith with counsel sophisticated in investment transactions. In
the event an ambiguity or question of intent or interpretation arises, this
Agreement and the agreements, documents, and instruments executed and delivered
in connection herewith shall be construed as if drafted jointly by the Parties
and no presumption or burden of proof shall arise favoring or disfavoring any
Party by virtue of the authorship of any provisions of this Agreement and the
agreements, documents, and instruments executed and delivered in connection
herewith.

Section 8.6.          Notices. Any notice or demand which is required or
provided to be given under this Agreement shall be deemed to have been
sufficiently given and received for all purposes when delivered in writing by
hand, confirmed telecopy, telex, or other method of facsimile, or five (5) days
after being sent by certified or registered mail, postage and charges prepaid,
return receipt requested, or two (2) days after being sent by overnight delivery
providing receipt of delivery, to the following addresses:

If to the Company or to the Management Stockholders:

Arnold Transportation Services, Inc.

9523 Florida Mining Road

Jacksonville, FL 32257

Attention: Michael S. Walters

Facsimile: (904) 260-0628

With a copy to:

Hensley Kim & Edgington, LLC

1660 Lincoln Street

Suite 3050

Denver, Colorado 80264

Attention: Darren R. Hensley, Esq.

Facsimile: (720) 377-0777

 

If to the Investor:

c/o U.S. Xpress Enterprises, Inc.

4080 Jenkins Road

Chattanooga, TN 37421

Attention: Ray M. Harlin

Facsimile: (423) 510-4003

 

9

 

 


--------------------------------------------------------------------------------



 

With a copy to:

Scudder Law Firm P.C., L.L.O

411 S. 13th Street, Suite 200

Lincoln, NE 68508

Attention: Mark Scudder

Facsimile: (402) 435-4239

 

or, as to each of the foregoing, at such other address as shall be designated by
such Person in a written notice to other Parties complying as to delivery with
the terms of this Section.

Section 8.7.          Finder’s Fee. Except for fees payable to Sagent Advisors
in connection with the transactions contemplated by the Arnold Purchase
Agreement, each Party represents that it neither is nor will be obligated for
any finders’ fee or commission in connection with this transaction. The Investor
and each Management Stockholder agrees to indemnify and to hold harmless the
Company from any liability for any commission or compensation in the nature of a
finders’ fee (and the costs and expenses of defending against such liability or
asserted liability) for which the Investor or the Management Stockholder, as the
case may be, or any of its respective officers, directors, shareholders,
partners, employees, or representatives is responsible. The Company agrees to
indemnify and hold harmless the Investor and each Management Stockholder from
any liability for any commission or compensation in the nature of a finders’ fee
(and the costs and expenses of defending against such liability or asserted
liability) for which the Company or any of its officers, directors,
shareholders, employees or representatives is responsible.

Section 8.8.          Amendments and Waivers. Any Party may waive any provision
hereof intended for its benefit in writing. No failure or delay on the part of
any Party hereto in exercising any right, power, or remedy hereunder shall
operate as a waiver thereof. The remedies provided for herein are cumulative and
are not exclusive of any remedies that may be available to any Party hereto at
law or in equity or otherwise. This Agreement may be amended with the prior
written consent of the Company, the Investor, and Management Stockholders to be
issued under Article III hereof (or if after the Closing, owning) a majority of
the shares of Common Stock to be issued to (or owned by) all Management
Stockholders.

Section 8.9.          Severability. If one or more provisions of this Agreement
are held to be unenforceable under applicable law, such provision shall be
excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision were so excluded and shall be enforceable in
accordance with its terms.

Section 8.10.        Entire Agreement. This Agreement and the documents referred
to herein constitute the entire agreement among the Parties with respect to the
subject matter hereof and no Party shall be liable or bound to any other Party
in any manner by any warranties, representations, or covenants except as
specifically set forth herein or therein.

Section 8.11.        Expenses. As soon as practicable following the closing of
the Arnold Purchase Agreement, the Company agrees to reimburse, or cause its
subsidiaries to reimburse, all legal, accounting, consulting, travel, financial
advisory, financing, and other costs and expenses incurred by the Parties and
their affiliates in connection with the evaluation, negotiation, documentation,
and closing of the transactions contemplated by this Agreement, the Arnold
Purchase Agreement and all other documents executed in connection therewith.

 

[SIGNATURE PAGE FOLLOWS]

 

10

 

 


--------------------------------------------------------------------------------



Exhibit 10.34

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the date first set forth above.

THE COMPANY:

 

 

 

 

 

ATS ACQUISITION HOLDING CO.

 

 

 

 

 

 

 

 

 

 

By:

/s/Michael S. Walters

 

 

 

Name:  Michael S. Walters

 

 

 

Title:    Chief Executive Officer and President

 

INVESTOR:

 

 

 

 

 

XPRESS HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rebecca Howell

 

 

 

Name:  Rebecca Howell

 

 

 

Title:     Secretary/Treasurer

 

MANAGEMENT STOCKHOLDERS:

 

 

 

 

 

/s/ Michael S. Walters

 

/s/ Dave Ashley

Michael S. Walters

 

Dave Ashley

 

 

 

/s/ Robert Knappe

 

/s/ Bob Klein

Robert Knappe

 

Bob Klein

 

 

 

/s/ Kurt Antkiewicz

 

/s/ John Blessinger

Kurt Antkiewicz

 

John Blessinger

 

 

 

/s/ Michael Gregerson

 

/s/ Brett Wacker

Michael Gregerson

 

Brett Wacker

 

 

 

/s/ Erik Smartino

 

/s/ Glenn Guest

Erik Samartino

 

Glenn Guest

 

 

 

/s/ Bob Brekke

 

 

Bob Brekke

 

 

 

 

 

 

 

 